REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a distance measurement device.

[2]	Prior art was found for the claims as follows:
Herschbach (US 2014/0240721) discloses the following claim limitations:
a distance measurement device comprising: 
an imaging optical system (FIG. 1, 6-9) which forms a subject image indicating a subject (ABSTRACT, [0009], an image of the scene is generated using ); 
an imaging unit (8) which captures the subject image formed by the imaging optical system ([0057], the image is generated using the light sensitive areas of the detector);
an emission unit (3) which emits directional light (2) as light having directivity along an optical axis direction of the imaging optical system (see FIG. 1); 
a light receiving unit (4, 6, 7,  and 8) which receives reflected light of the directional light from the subject (FIG. 1, light reflected from scene 1 is received by elements 4 and 6-8); 
a derivation unit which performs a distance measurement to derive a distance to the subject based on a timing at which the directional light is emitted by the emission unit and a timing at which the reflected light is received by the light receiving unit ([0001], [0073], distance measurements are performed using a time of flight method);
 a shake correction unit which performs shake correction as correction of shake of the subject image caused by variation of the optical axis of the imaging optical system ([0021], [0064], shake correction processing performed); and 
a control unit which performs control such that the shake correction unit does not perform the shake correction ([0021], [0064], shake correction processing performed to compensate for vibrations 
 
[3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “ perform the imaging operation using the electronic shutter function and the shake correction function in a case in which the processor performs the imaging operation without the distance measurement operation”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488